1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MONICO ARANZUBIA,                               )   Case No.: 1:19-cv-01569-LJO-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER ADOPTING FINDINGS AND
                                                     )   RECOMMENDATION TO DENY MOTION TO
13          v.                                       )   PROCEED IN FORMA PAUPERIS
                                                     )
14   STEVEN MERLAK, et al.,
                                                     )   (Docs. 2, 4)
15                  Respondent.                      )
                                                     )
16                                                   )

17          On November 4, 2019, Petitioner filed a petition for writ of habeas corpus along with an

18   application to proceed in forma pauperis. (Docs. 1, 2.) The Court issued findings and recommendation

19   to deny Petitioner’s motion to proceed in forma pauperis, providing Petitioner twenty-one days to file

20   any objections to the recommendation. (Doc. 4.) To date, no objections have been filed and the time

21   period for doing so has expired.

22          As indicated on the docket, on November 25, 2019, Petitioner paid the $5.00 filing fee.

23   Accordingly, Petitioner’s motion to proceed in forma pauperis is now moot.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court conducted a de novo

25   review of the case. Having carefully reviewed the entire file, the Court finds the findings and

26   recommendation to be supported by the record and proper analysis.

27          Accordingly, the Court orders as follows:

28

                                                         1
1         1.    The findings and recommendation dated November 6, 2019 (Doc. 4) is adopted in full;

2               and

3         2.    Petitioner’s motion to proceed in forma pauperis (Doc. 2) is denied as moot.

4
5    IT IS SO ORDERED.

6      Dated:   December 3, 2019                       /s/ Lawrence J. O’Neill _____
7                                            UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
